Citation Nr: 0014292	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service beginning in 
October 1981 and culminating in November 1982 with a general 
(Under Honorable Conditions) discharge due to unsatisfactory 
performance.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied service connection for PTSD.  The appellant 
disagreed and perfected this appeal.  


FINDINGS OF FACT

1.  The appellant's claim of service connection for PTSD is 
well grounded.  

2.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

3.  The record does not include credible supporting evidence 
that the appellant's claimed in-service stressor occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the appellant's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (rebuttable 
presumption that psychosis manifest to a degree of 10 percent 
within one year from separation from service presumed 
incurred in service, even without evidence of psychosis 
during the period of service).  

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Grottveit, 5 Vet. App. at 92-93; Tirpak, 2 Vet. 
App. at 611; Murphy, 1 Vet. App. at 81.  This evidentiary 
threshold is a rather low one, requiring only that a claim be 
plausible or capable of substantiation.  Hensley v. West, No. 
99-7029, slip op. at 13 (Fed. Cir. May 12, 2000) (citing 
Murphy, 1 Vet. App. at 81).  A well-grounded claim of service 
connection for PTSD requires medical evidence of a current 
disorder, presumed credible lay evidence of an in-service 
stressor, and medical evidence linking the two.  Gaines v. 
West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown, 
10 Vet. App. 128 (1997).  See Hensley, No. 99-7029, slip op. 
at 13; Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  

The claims file includes a December 1997 private clinical 
record entry which included a diagnosis of rule out PSTD and 
a private clinical record entry in January 1998, including a 
diagnosis of PTSD.  Because these entries provide competent 
medical evidence of a current diagnosis of PTSD, they satisfy 
the initial element of a well-grounded claim.  See Gaines, 11 
Vet. App. at 357.  The appellant contends that he served as a 
truck driver in service and that he witnessed the aftermath 
of a truck accident in which a friend was killed.  He asserts 
that this experience formed the basis for the stressor 
underlying his alleged current PTSD.  The service records 
support the contention that he served as a truck driver.  His 
allegations must be presumed true when determining whether a 
claim is well grounded, thereby satisfying the second element 
of a well-grounded claim.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The December 1997 private clinical record entry 
noted that the appellant's psychiatric symptomatology 
appeared to be related to his history of military service and 
emotional trauma.  Thus, it appears that the diagnosis of 
PTSD was based, at least in part, on a history of witnessing 
the results of a motor vehicle accident involving a friend.  
This evidence thereby satisfies the third and final element 
of a well-grounded claim.  See Gaines, 11 Vet. App. at 357.  

Because the appellant has submitted a well-grounded claim of 
service connection for PTSD, VA has a duty to assist him in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The record includes the appellant's service 
medical records and copies of private treatment and 
examination reports identified by him as pertinent.  In 
addition, the RO corresponded with the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and obtained 
the appellant's service personnel records from the National 
Personnel Records Center (NPRC) in an attempt to verify the 
stressor.  These actions are consistent with VA's duty to 
assist.  

The appellant maintains that VA should also afford him a 
psychiatric examination to properly diagnosis his claimed 
disorder.  In approaching a claim of service connection for 
PTSD, the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then and only then, should the case be referred for 
medical examination to determine the sufficiency of the 
stressor and whether the remaining elements required to 
support the diagnosis of PTSD have been met, based on the 
stressor adjudicators have accepted as established by the 
record.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 
6 Vet. App. 91 (1993).  In this case, as discussed in detail 
in the paragraphs that follow, the Board determines that the 
evidence of record does not establish the existence of the 
claimed stressor.  Scheduling a VA medical examination at 
this time, therefore, would be a misuse of finite agency 
resources.  The Board determines that VA has complied with 
its duty to assist.  

As to the merits of the claim, the appellant filed his claim 
in August 1997, after VA amended 38 C.F.R. § 3.304(f), the 
regulatory provision governing claims of service connection 
for PTSD.  This claim must be adjudicated in light of that 
version of section 3.304(f), effective on and after March 7, 
1997, which provides that service connection for PTSD 
requires medical evidence diagnosing the condition in accord 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(1999) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to 
conform to the criteria in AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)).  As the appellant does not allege that his claimed 
stressor is combat related, he is not entitled to a 
rebuttable evidentiary presumption in favor of his lay 
contentions.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(1999).  

Accepting for purposes of this analysis, but without 
deciding, that the January 1998 diagnosis of PTSD was in 
accord with DSM-IV, the record must contain credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The appellant stated that 
in late August or early September 1982 a friend of his, 
Specialist Cooper, "flipped a 9 ton truck over on its cab" 
on a highway in Germany, crushing him to death.  He could not 
recall Specialist Cooper's first name or any other details 
regarding him; he noted that they referred to each other by 
their last names or by nicknames.  He did not specify what 
nickname was used for or by Specialist Cooper.  

The service personnel records indicate that the appellant 
served in Germany as a heavy vehicle driver with the 68th 
Transportation Company from February to November 1982.  
Documents received from NPRC in December 1998 indicate that 
the appellant was separated from active service in September 
1982 for unsuitability by reason of apathy.  The documents 
include various statements from several noncommissioned 
officers in August 1982 attesting to the appellant's reckless 
("unbelievable") driving and speeding while driving a 
military vehicle, his lack of motivation and self-discipline, 
poor appearance, and uncooperative attitude.  In September 
1982, punishment was imposed under Article 15 of the Uniform 
Code of Military Justice for his operation of a military 
vehicle in "a wanton manner by driving in excess of 50 miles 
per hour in heavy traffic."  

Significantly, these service department records do not refer 
to the incident the appellant now claims as his stressor.  
There is no mention of an accident as described by the 
appellant, nor is there any discussion regarding the death of 
a Specialist Cooper.  In February 1998, the RO requested that 
USASCRUR conduct a records search concerning this incident.  
An official of USASCRUR responded to the RO in September 1998 
that they were unable to document the accident described by 
the appellant or the death of a "Specialist Cooper" in 
August or September 1982.  USASCRUR noted that it had 
coordinated its records search with the Safety Office at Fort 
Rucker, Alabama, and with the Department of Defense Worldwide 
Casualty Office in Crystal City, Virginia.  The letter also 
indicated that USASCRUR was unable to obtain a unit history 
of the 68th Transportation Company.  

In short, VA, through the use of official channels within the 
service department, is unable to verify the appellant's 
claimed stressor.  While he maintains that the event took 
place, and that a Specialist Cooper died in the accident, the 
record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
His contentions, the lay statements from relatives and others 
concerning his behavior before and after service, and the 
notations in clinical treatment records as to this history do 
not serve as credible supporting evidence of the in-service 
occurrence of the claimed stressor.  They are based entirely 
on the appellant's version of his history, without reference 
to contemporaneous service department records.  See LeShore 
v. Brown, 8 Vet. App. 406, 408-410 (1995) (appellant's 
history simply recorded by a medical professional and 
unenhanced by further medical expertise cannot serve as 
probative evidence).  

Based on these considerations and the absence of any 
reference to the alleged incident in the service department 
records, the Board must conclude that the record does not 
include credible supporting evidence of an in-service 
stressor.  Without such evidence, the record does not support 
that element of 38 C.F.R. § 3.304(f).  It is, thus, the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  Moreover, the Board notes with interest 
that the medical evidence submitted into the record most 
recently in June 1998 reveals diagnoses of schizophrenia and 
schizophrenic reaction (chronic undifferentiated type), 
without any reference to the presence of PTSD.  Such 
physician's statements were prepared for Texas Department of 
Human Services purposes, and notwithstanding the discussion 
above, they seem relevant and bear significance to this case 
as they show no current evidence of PTSD with regard to this 
appellant.  


ORDER

Service connection for PTSD is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 


